DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6 and 16-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzeraus et al. (US Pub. No. 5,790,185) in view of Boyer (US Patent No. 8,152,333).
Regarding claim 28, Auzerais teaches an inspection assembly (10) for imaging the internal surface of a pipe or conduit comprising:
an elongated housing (Fig. 6);
a sideview camera (134) within the housing and arranged to capture an image of a region within a field of view external to the housing, the side view camera mounted such that the 
a viewport element (143a) mounted in the housing and located such that light from the field of view is transmitted though the viewport element and into said sideview camera;
wherein the viewport element has a concave internal surface, closer to the camera, and a convex external surface, further from the camera (i.e. fisheye lens, see col. 4, ll. 59-61);
a light source (150,152) disposed at a location spaced apart from the sideview camera along the longitudinal axis of the housing, wherein the light source comprises a plurality of light emitters arranged in a circumferential array and wherein the plurality of light emitters are disposed around a circumferential region of the housing and the light emitters are configured to emit light in a radially outward direction such that an annular region surrounding the housing is illuminated, the light source comprising a first circumferential array of light emitters (150) lying in a first plane on a first side of the cameras and a second circumferential array of light emitters (152) lying on a second plane on a second side of the cameras, the first and second planes being substantially perpendicular to the longitudinal axis and the first and second planes being spaced apart along the longitudinal axis. 
Auzeraus does not specifically teach each of the light emitters is mounted in a recess in a part of an outer surface of the housing and each recess has a substantially conical sidewall.
Boyer teaches a lighting assembly comprises a plurality of light emitters, wherein each of the light emitters is mounted in a recess part of an outer surface of a housing and each recess has a substantially conical sidewall (Fig. 1).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to mount each of the light emitters within a conical recess .
Allowable Subject Matter
Claims 1-2, 4-6 and 16-27 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest wherein each of the first and second circumferential arrays of light emitters comprises a first sub-set of light emitters and a second sub-set of light emitters, an optical axis of each light emitter in the first sub-set is at a first angle to the longitudinal axis of the housing, an optical axis of each light emitter in the second sub-set is at a second angle to the longitudinal axis of the housing, and wherein both the first and second angles are less than 900 and the first angle is less than the second angle, in combination with all other limitations set forth in the claim.
Regarding claim 23, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest a window element mounted in the housing, the window element comprising a light transmitting material and being located such that light emitted by the light source passes through the window element before illuminating the field of view, wherein the window element is annular, wherein an external surface of the window element comprises a concave region and wherein the window element acts as a plano-concave lens, in combination with all other limitations set forth in the claim.
Regarding claim 29, applicant has sufficiently defined and claimed an inspection assembly, whereby the prior art does not teach or suggest each recess is angled so that an angle between a part of the recess sidewall closest to the camera viewport and the longitudinal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852